Citation Nr: 0534732	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for asbestosis lung disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
asbestosis lung disease and assigned a noncompensable 
evaluation, effective July 17, 2000.

The Board remanded the case in May 2004 and August 2005 for 
additional development and adjudicative action.  While the 
claim was in remand status, the RO increased the disability 
evaluation to 60 percent, effective July 17, 2000.  The 
veteran has stated that he is not satisfied with this 
evaluation, and thus the appeal continues.


FINDING OF FACT

Asbestosis lung disease is manifested by Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 45 
percent of the predicted value.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
60 percent for asbestosis lung disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.97, Diagnostic Code 68335 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  The Board will not go into 
whether the letter informed the veteran of the evidence 
necessary to substantiate his claim, as it is clear he has 
actual knowledge.  For example, he states his disability is 
worse than the current 60 percent evaluation contemplates.  
That statement, if true, would substantiate his claim for an 
increased evaluation.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA-
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements was harmless error.  The content of 
the May 2004 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Supplemental statements of the case were issued in 
April 2004 and September 2005, which gave him an additional 
60 days to submit evidence.  Following the issuance of the 
September 2005 supplemental statement of the case, the 
veteran stated he had no additional evidence to submit.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records.  The veteran has submitted private 
medical records.  VA has also provided the veteran with 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  



II.  Decision

The veteran alleges that the service-connected asbestosis 
lung disease is worse than the current 60 percent evaluation 
contemplates.  At a September 2003 hearing before the 
undersigned, he testified that he could not walk a block 
without getting winded.  He also stated that he had 
difficulty using the staircase at his house.  The veteran 
described not being able to lift heavy objects and how his 
breathing had gotten worse.  He stated that he liked going to 
a café during his lunch hour at work, which was a block and 
half away, and he would have to stop and rest during the walk 
there.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected disability is rated under 
Diagnostic Code 6833, which addresses asbestosis.  Under that 
Diagnostic Code a 10 percent disability rating is warranted 
for asbestosis for Forced Vital Capacity (FVC) in 1 second of 
75 to 80 percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  A 30 percent rating is warranted for 
FVC of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  Id.  A 60 percent evaluation requires FVC of 50 
to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Id.  A 100 percent evaluation requires 
demonstrated evidence of an FVC of less than 50 percent of 
predicted value, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 60 percent for asbestosis 
lung disease.  The veteran has undergone multiple pulmonary 
function tests throughout the appeal period.  The tests 
showed that based upon values of FEV-1, FVC, and FEV-1/FVC, 
the veteran's service-connected asbestosis lung disease 
warranted no more than a noncompensable evaluation.  The 
Board remanded the veteran's claim because his DLCO had not 
been tested.  The September 2004 pulmonary function test 
showed that the DLCO was 45 percent of the predicted value.  
This allowed VA to grant the veteran a 60 percent evaluation 
for the service-connected disability.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6833.  The RO was correct in assigning an 
effective date of July 31, 2000, as the failure to evaluate 
the DLCO previously was not the fault of the veteran. 

None of the findings in any of the pulmonary function tests 
conducted provide a basis to grant a 100 percent evaluation.  
The values associated with the FEV-1, FVC, and FEV-1/FVC 
would not establish a compensable evaluation for the service-
connected disability.  See id.  Additionally, the clinical 
findings shown in the medical records also do not establish 
that the veteran meets the other criteria for a 100 percent 
evaluation.  For example, there is no evidence that the 
veteran has cor pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.  Therefore, the 
preponderance of the evidence is against a finding that 
asbestosis lung disease would warrant any more than a 
60 percent evaluation.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for asbestosis lung disease, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, there is no 
evidence that there have been changes in the veteran's 
medical status regarding the asbestosis lung disease.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
noncompensable evaluation, he was correct and a 60 percent 
evaluation was granted as of July 31, 2000.  However, to the 
extent that he asserts he warrants more than the 60 percent 
evaluation, the objective medical findings do not support his 
assertions.  For the reasons stated above, the Board finds 
that the preponderance of the evidence is against a grant of 
an initial evaluation greater than 60 percent for asbestosis 
lung disease, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment.  The Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.


ORDER

An initial evaluation in excess of 60 percent for asbestosis 
lung disease is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


